Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This communication is response to the application filed 08/13/2021 havingclaims 46-53 are pending and presented for examination.
Priority
2.  	Application filed on 02/18/2021 has a priority CON of 16/908,845 06/23/2020
16/908,845 is a CON of 15/827,596 11/30/2017 PAT 10728148 15/827,596 is a CON of 14/477,252 09/04/2014 PAT 9853893 14/477,252 is a CON of 12/295,808 10/02/2008 ABN 12/295,808 is a 371 of PCT/KR2008/000203 01/11/2008 FOREIGN APPLICATIONS KOREA, REPUBLIC OF 10-2007-0003809 01/12/2007 KOREA, REPUBLIC OF 10-2007-0005162 01/17/2007 KOREA, REPUBLIC OF 10-2007-0007119 01/23/2007is a 371 of PCT/US06/12589 04/04/2006 is different application, please make the priority correction.
Drawings
3.  	The drawings were received on 02/18/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 02/18/2021 is accepted by the examiner.
Claim Objections
 	Claim 47-49, 51, 53 are objected to because of the following informalities:  these  claims not dependent on correct independent claims.  Appropriate correction is required.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory obviousness - type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent either is shown to
be commonly owned with this application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement.
 	Effective January 1, 1994, a registered attorney or agent of record may sign a
terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
37 CFR 3.73(b).
 	Claims 46, 50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US 9344362 B2, US 10728148 B2. (Hereinafter “Suh”). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of patent No. 9344362, US 10728148 B2.for example:
 	As per claim 46. (New) A method for decoding a bitstream including Network Abstraction Layer Unit (NALU), comprising: receiving the bitstream including a NALU, the NALU including NAL Payload including encoded data and a NAL Header (NALH) including layer identification information; decoding the bitstream based on the layer identification information; and generating a current picture based on the bitstream, wherein the layer identification information is included in the NALH of a length of 2 bytes, wherein the layer identification information is mapped to at least one among a value for identifying a layer of the encoded data and a value for identifying a view of the encoded data, and wherein a size and a format of the layer identification information are set to a fixed value and a fixed format, and wherein the NALH includes temporal ID information of the NALU..  (claim 38,  A method for decoding a bitstream including Network Abstraction Layer Unit (NALU), comprising: receiving the bitstream including a NALU, the NALU including NAL Payload including encoded data and a NAL Header (NALH) including layer identification information; decoding the bitstream based on the layer identification information; and generating a current picture based on the bitstream, wherein the layer identification information is included in the NALH of a length of 2 bytes, wherein the layer identification information is mapped to at least one among a value for identifying a layer of the encoded data and a value for identifying a view of the encoded data, and wherein a size and a format of the layer identification information are set to a fixed value and a fixed format.(Claim 1, Method for decoding a bitstream including a Network Abstraction Layer Unit (NALU), the method comprising: receiving the bitstream including the NALU, the NALU including a Network Abstraction Layer (NAL) Payload including encoded data and a NAL Header (NALH) including layer identification information;  and decoding the bitstream based on the layer identification information, wherein the layer identification information is included in NALH of a length of 2 bytes, wherein the layer identification information is mapped to at least one 
of a value for identifying a layer of the encoded data and a value for identifying a view of the encoded data, and wherein a size and a format of the layer identification information are set to a fixed value and a fixed format regardless of whether the layer identification information is mapped to a value for identifying a layer of the encoded data and a value for identifying a view of the encoded data) of US Patent US 10728148 B2.
 	Claim   50. (New) A method for encoding a bitstream including Network Abstraction Layer Unit (NALU), comprising: generating an encoded data by encoding an input picture; generating a NALU, the NALU including NAL Payload including the encoded data and a NAL Header (NALH) including layer identification information; and encoding the bitstream based on the NALU, wherein the layer identification information is included in the NALH of a length of 2 bytes, and wherein the layer identification information is mapped to at least one among a value for identifying a layer of the encoded data and a value for identifying a view of the encoded data, wherein a size and format of the layer identification information are set to fixed value and format, and wherein the NALH includes temporal ID information of the NALU. (Claim 42. (New) A method for encoding a bitstream including Network Abstraction Layer Unit (NALU), comprising: generating an encoded data by encoding an input picture; generating a NALU, the NALU including NAL Payload including the encoded data and a NAL Header (NALH) including layer identification information; and encoding the bitstream based on the NALU, wherein the layer identification information is included in the NALH of a length of 2 bytes, and wherein the layer identification information is mapped to at least one among a value for identifying a layer of the encoded data and a value for identifying a view of the encoded data, wherein a size and format of the layer identification information are set to fixed value and format and Claim 4,   (A method for encoding a picture, comprising: generating encoded data by encoding an input picture;  and generating a Network Abstraction Layer Unit (NALU), the NALU including a Network Abstraction Layer (NAL) Payload including the encoded data and a NAL Header (NALH) including layer identification information for identifying a layer of the encoded data, wherein the layer identification information is included in NALH of a length of 2 bytes, and wherein the layer identification information is mapped to at least one of a value for identifying a layer of the encoded data and a value for identifying a view of the encoded data, and wherein a size and format of the layer identification information are set to fixed value and format regardless of whether the layer identification information is mapped to a value for identifying a layer of the encoded data and a value for identifying a view of the encoded data). of US Patent US 10728148 B2.
 				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 46-53 are rejected under 35 U.S.C. 103(a)  under unpatentable by US Publication US 20070076799 Ai Wan et al. (Hereinafter “Wan") , US PG Publication US 20020083190 A1 Kamiya et al. (hereinafter “Kamiya), in view of US PG Publication US 20060209640 A1 Blacquiere et al. (hereinafter “Blacquiere),
	As per claim 46, (New) Wan teaches a method for decoding a bitstream including Network Abstraction Layer Unit (NALU), comprising: receiving the bitstream including a NALU, the NALU including NAL Payload including encoded data and a NAL Header (NALH) including layer identification information  (para [0045-0052], fig.1, 2, receiving a bitstream information, the bitstream information includes payload included in the receiving data and includes multiple layer information and header information and includes the index information for identifying the encoded data); decoding the bitstream based on the layer identification information (para [0045-0052], fig.1, 2, decoder decodes the bits information received and wherein the index information is an identification information used for determining the value of the index to the so as to identify the header); and generating a current picture based on the bitstream (para [0045-0052], fig.1, 2, generate the video using the decoder and present it to the display unit),   wherein the layer identification information is mapped to at least one among a value for identifying a layer of the encoded data and a value for identifying a view of the encoded data (para [[0054], header identification is mapped to encoded data information and header is mapping to the picture or video for encoding the received information), 
 	Kamiya teaches wherein the NALH has a length of 2 bytes (para [[0154] ], header id field information of 2 bytes is for the processing of data), wherein the NALH includes temporal ID information of the NALU, (para [0068], NALH includes temporal ID information of the NALU such as the path flow id information) 
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention, to modify the system of Wan by wherein the NALH has a length of 2 bytes,   of the NALU as shown by Kamiya. This modification would benefit the system of Wan for reducing theprocessing time of incoming packets.
Blacquiere teaches wherein a size and a format of the layer identification information are set to a fixed value and a fixed format (para [0049], data stream control commands in a network are carried in fixed-size and format). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention, to modify the system of Wan by wherein a size and a format of the layer identification information are set to a fixed value and a fixed format, as shown by Blacquiere. This modification would benefit the system of Wan for  efficient data storage for streaming. US 20060209640 A1
	As per claim 47, (New) Wan, Kamiya, Blacquiere teaches the method of claim 38, Blacquiere teaches wherein the fixed value and the fixed format are set regardless of whether the layer identification information is mapped to a value for identifying a layer of the encoded data or a value for identifying a view of the encoded data (para [0043], indicated as borderline address BA,may be fixed in the video format.  In that case, the borderline address will be the same for different discs).
 	Examiner supplies the same rationale as supplied in claim 46.
	As per claim 48, (New) Wan, Kamiya, Blacquiere teaches the method of claim 38, wherein the layer identification information is mapped to at least one among the value for identifying a layer of the encoded data and the value for identifying a view of the encoded data using a mapping table (para [[0054], header identification is mapped to encoded data information and header is mapping to the picture or video for encoding the received information for the received incoming streaming content for identifying a view of the encoded data using a mapping table).
	As per claim 49, (New) Wan, Kamiya, Blacquiere teaches the method of claim 38, wherein the layer identification information is received through at least one of a video parameter set, a sequence parameter set and a picture parameter set (para [0053], the mapping information of the received bit stream is for MPEG pictures parameter set).
 	As per claim 50, (New) Wan teaches the a method for encoding a bitstream including Network Abstraction Layer Unit (NALU), comprising: generating an encoded data by encoding an input picture (para [0017], system comprises a encoder for transmitting the vodieo or pictures); generating a NALU, the NALU including NAL Payload including the encoded data and a NAL Header (NALH) including layer identification information (para [0017], generating   Payload including the encoded data and a header including layer identification information ); and encoding the bitstream based on the NALU, wherein the layer identification information is included in the NALH of a length of 2 bytes (para [0017-0019], transmitter encodes the video information to be transmitted to the user device includes layers and header information, and identification information for identifying a layer of the encoded data ), and wherein the layer identification information is mapped to at least one among a value for identifying a layer of the encoded data and a value for identifying a view of the encoded data (para [[0054], header identification is mapped to encoded data information and header is mapping to the picture or video for encoding the received information), wherein the NALH includes temporal ID information of the NALU, (para [0068], NALH includes temporal ID information of the NALU such as the path flow id information)
 	Kamiya teaches wherein the NALH has a length of 2 bytes (para [[0154] ], header id field information of 2 bytes is for the processing of data), wherein the NALH includes temporal ID information of the NALU, (para [0068], NALH includes temporal ID information of the NALU such as the path flow id information)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of invention, to modify the system of Wan by wherein the NALH has a length of 2 bytes, as shown by Yoshida. This modification would benefit the system of Wan for reducing theprocessing time of incoming packets
  	Blacquiere teaches wherein a size and format of the layer identification information are set to fixed value and format (para [0049], data stream control commands in a network are carried in fixed-size)
 	Therefore it would have been obvious to one of ordinary skill in the art at the time of invention, to modify the system of Wan by wherein a size and a format of the layer identification information are set to a fixed value and a fixed format, as shown by Blacquiere. This modification would benefit the system of Wan for  efficient data storage for streaming.
	As per claim 51. (New) Wan, Kamiya, Blacquiere teaches the method of claim 42, wherein the fixed value and the fixed format are set regardless of whether the layer identification information is mapped to a value for identifying a layer of the encoded data or a value for identifying a view of the encoded data(para [[0054], header identification is mapped to encoded data information and header is mapping to the picture or video for encoding the received information for the received incoming streaming content for identifying a view of the encoded data using a mapping table).
	 As per claim 52. (New) Wan teaches the non-transitory computer-readable storage medium storing a bitstream that is formed by a video encoding method, the video encoding method comprising: generating an encoded data by encoding an input picture; generating a NALU, the NALU including a NAL Payload including the encoded data and a NAL Header (NALH) including layer identification information (para [0017], system comprises a encoder for transmitting the vodieo or pictures and Payload including the encoded data and a header including layer identification information); and encoding the bitstream based on the NALU, s, and wherein the layer identification information is mapped to at least one among a value for identifying a layer of the encoded data and a value for identifying a view of the encoded data (para [[0054], transmitter encodes the video information to be transmitted to the user device includes layers and header information, and identification information for identifying a layer of the encoded data and header identification is mapped to encoded data information and header is mapping to the picture or video for encoding the received information), wherein the NALH includes temporal ID information of the NALU, (para [0068], NALH includes temporal ID information of the NALU such as the path flow id information)
 	Kamiya teaches wherein the NALH has a length of 2 bytes (para [[0154] ], header id field information of 2 bytes is for the processing of data) , wherein the NALH includes temporal ID information of the NALU, (para [0068], NALH includes temporal ID information of the NALU such as the path flow id information)
	Therefore it would have been obvious to one of ordinary skill in the art at the time of invention, to modify the system of Wan by the NALH has a length of 2 bytes wherein the NALH includes fixed 1-bit information (F information) of the NALU, as shown by Yoshida. This modification would benefit the system of Wan for reducing the processing time of incoming packets
  	Blacquiere teaches wherein a size and format of the layer identification information are set to fixed value and format (para [0049], data stream control commands in a network are carried in fixed-size)
 	Therefore it would have been obvious to one of ordinary skill in the art at the time of invention, to modify the system of Wan by wherein a size and a format of the layer identification information are set to a fixed value and a fixed format, as shown by Blacquiere. This modification would benefit the system of Wan for  efficient data storage for streaming.
	As per claim 53 (New) Wan, Kamiya, Blacquiere teaches the non-transitory computer-readable storage medium of claim 44, wherein the fixed value and the fixed format are set regardless of whether the layer identification information is mapped to a value for identifying a layer of the encoded data or a value for identifying a view of the encoded data(para [[0054], header identification is mapped to encoded data information and header is mapping to the picture or video for encoding the received information for the received incoming streaming content for identifying a view of the encoded data using a mapping table)..
Conclusion
 	Prior arts made of record, not relied upon: US Patent Publication US 20030084407 A1; US Patent Publication US 20060200515 A1,   US Patent Publication US 20060200567 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467